Order filed October 1, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00347-CV
                                   ____________

               JOSHUA MAXIMILLIAN MURRAY, Appellant

                                         V.

                           SAVOY MANOR, Appellee


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1130062

                                    ORDER

      Appellant’s brief was due September 19, 2019. No brief or motion for
extension of time has been filed. Unless appellant files a brief with this court on or
before October 21, 2019, the court will dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).

                                   PER CURIAM

Panel Consists of Justices Christopher, Spain, and Poissant.